Exhibit 10.45

LEASE AGREEMENT

THIS LEASE, entered into this the January 24, 2018 between, HHT, LLC (“Landlord”
or “Lessor”) and FRANKLIN SYNERGY BANK, (“Tenant”).

WITNESSETH:

1.    LEASED PREMISES AND TERM. Landlord, in consideration of the rents,
covenants and agreements hereinafter reserved and contained, to be paid and
performed by Tenant, hereby demises and lets unto Tenant for a Term of Three
(3) years commencing on the April 1, 2018, a portion of 310 West Main Street
being approximately 2350 square feet of the building (including a pro rata
portion of the egress corridor), more particularly described in EXHIBIT A,
attached hereto and made a part hereof (“Leased Premises”).

2.    RENT. As basic rental (“Base Rent”) for the Leased Premises, Tenant shall
pay Landlord without reduction, set-off, prior notice or demand, the sum of
$27.00/sq. ft. (minimum 2350 sq/ft) per year, payable in equal monthly
installments of FIVE THOUSAND, TWO HUNDRED AND EIGHTY-SEVEN DOLLARS AND FIFTY
CENTS ($5,287.50). The first payment of Rent shall be due on April 1, 2018 and
each subsequent payment shall be due on the first day of each month after that
date; provided, however, a Base Rent payment shall not be deemed “late”, and
Tenant shall not be deemed to have not paid a Base Rent payment when due, unless
Tenant fails to make any such payment until after the fifth day of any month
when due. Commencement/ Delivery Date for buildout is expected to be January
1st, 2018 therefore the first payment of Rent would be April 1st, 2018. If the
Delivery date is delayed due to construction, these dates will be adjusted based
on the Delivery date.

 

Rent Rate Detail:

Months 1-12:

Months 13-24:

Months 24-36:

  

$27.00/sq. ft. divided by 12

$28.08/sq. ft. divided by 12

$29.20/sq. ft. divided by 12

A late penalty of $100 per day shall be due on any monthly rental payment
received after the fifth day of any month.

3.    RENEWAL TERMS. Tenant may extend the Lease for one (1) additional three
(3) year term by giving written notice to Landlord more than Ninety (90) days
before expiration of the initial Lease term. The rent upon renewal shall be
based on the then prevailing long-term rate for Class A rental space for a
similarly situated premises under similar terms.

4.    USE OF LEASED PREMISES; PROHIBITED USES. Tenant covenants and agrees that
the Leased Premises shall be used for a lawful commercial purpose as a bank.
Under no circumstances, however, may the Leased Premises be used for the
following types of businesses: (1) an adult bookstore, (2) an adult
entertainment establishment, or (3) any business distributing adult or
pornographic material.

5.    QUIET ENJOYMENT. Tenant, upon paying the rents herein reserved and
performing and observing all of the other terms, covenants and conditions of
this lease on Tenant’s part to be performed and observed, shall peaceably and
quietly have and enjoy the Leased Premises during the Term, subject to the terms
of this lease.

6.    PARKING AND COMMON AREAS. All parking and common areas and other common
facilities made available by Landlord in or about the Leased Premises shall be
subject to exclusive control and management of Landlord, expressly reserving to
Landlord, without limitation, the right to erect and install improvements within
said areas. Common Areas (whether as initially constructed or as the same may be
enlarged or reduced at any time thereafter) means all areas, space, facilities,
equipment, signs and special services from time to time made available by
Landlord for the common and joint use and benefit of Landlord, the Tenant and
other tenants and occupants of the Leased Premises, and their respective
employees, agents, subtenants, concessionaires, licensees, customers and
invitees, which may include (but shall not be deemed a representation as to
their availability), any sidewalks, parking areas, access roads, driveways,
landscaped areas, truck service-ways, loading docks, stairs, ramps, elevators,
escalators and public washrooms. Landlord expressly reserves the right from time
to time, to construct, maintain and operate lighting and other facilities,
equipment and signs on all Common Areas; to police the same; to change the area,
level, location and arrangements of the parking areas and other facilities
forming a part of the Common Areas; to build parking facilities; to restrict
parking by tenants and other occupants of the Leased Premises and their
employees, agents, subtenants, concessionaires and licensees; to close
temporarily all or any portion of the Common Areas for the purpose of making
repairs or changes thereto and to discourage non-customer parking; to establish,
modify and enforce reasonable rules and regulations with respect to the Common
Areas and the use to be made thereof; and to grant individual tenants the right
to conduct sales in the Common Areas. Landlord shall operate, manage, equip,
light and maintain the Common Areas in such manner as Landlord may from time to
time determine, and Landlord shall have the right and exclusive authority to
employ and discharge all personnel with respect thereto. Landlord will under no
circumstances restrict ingress to Tenant’s space.

Tenant is hereby given a non-exclusive license to use, during the terms hereof,
the Common Areas of the Leased Premises as they may now or at any time during
the term exist, provided, however, that should the size, location or arrangement
of such Common Areas or the type of facilities at any time forming a part
thereof be changed or diminished, Landlord shall not be subject to any liability
therefore, nor shall Tenant be entitled to any compensation or diminution or
abatement of rent therefore, nor shall such change or diminution of such areas
be deemed a constructive or actual eviction.

Landlord reserves the exclusive right to grant to third persons the
non-exclusive right to cross over and use in common with Landlord and all
tenants of the Leased Premises and the Common Areas as designated from time to
time by Landlord.

Tenant, in the use of the common and parking areas, agrees to comply with
reasonable rules, regulations and charges for parking as Landlord may adopt from
time to time. Such rules may include, but shall not be limited to, the
following: (1) the restricting of employee parking to a

limited, designated area or areas; (2) the regulation of the removal, storage
and disposal of Tenant’s refuse and other rubbish at the sole cost and expense
of Tenant; and (3) to remain in compliance with applicable City codes, parking
requirements, and parking ratios

7.    SIGNS. Tenant may affix and maintain upon the exterior of the Leased
Premises, whether on exterior walls, glass, or otherwise, and in the interior of
the Leased Premises visible from the exterior, only such signs, advertising
placards, names, insignias, trademarks and descriptive material as shall have
first received written approval of Landlord as to type, size, color, location,
copy nature, control and display qualities. Such approval shall not be
unreasonably withheld. All signage must also be approved by the city. See Sign
Exhibit B.

8.    DISPLAYS. Tenant may not display or sell merchandise or allow grocery
carts or other similar devices within the control of Tenant to be stored or to
remain outside the exterior walls and permanent doorways of the Leased Premises.
Tenant further agrees not to install any exterior lighting, amplifiers, or
similar devices or use in or about the Leased Premises, such as flashing lights,
searchlights, loud speakers, phonographs, or radio broadcasts.

9.    REAL ESTATE TAXES; OTHER TAXES. Landlord is responsible for Real Estate
taxes. Tenant must pay promptly when due all taxes directly or indirectly
imposed or assessed on Tenant’s business operations, machinery, equipment,
improvements, inventory and other personal property or assets, whether such
taxes are assessed against Tenant, Landlord, or the Leased Premises as a single
entity.

10.    UTILITIES. Tenant must apply for, arrange for and pay or cause to be paid
and must be solely responsible for all charges for utility services, other than
such services as may be rendered or supplied upon or in connection with the
Leased Premises by Landlord. Tenant must indemnify Landlord and save Landlord
harmless against any liability or charges on account of utilities furnished to
the Leased Premises. If any utility charges are not paid by Tenant when due,
Landlord may pay them and any amount paid by Landlord must be paid by Tenant as
an additional charge for the month next following the date of payment by
Landlord.

Certain services, such as electrical, may be included in the entire Leased
Premises’ bill but will be independently monitored by a separate electrical
meter and communicated monthly/quarterly to Tenant. In the event that a utility
is included in the entire Leased Premises’ bill, said utility bill will be
apportioned to Tenant on a pro rata basis based on the square footage leased by
Tenant as compared to the entire Leased Premises.

11.    INSTALLATION OF EQUIPMENT BY TENANT. Tenant may not install any equipment
which will exceed or overload the capacity of any utility facilities and, if any
equipment installed by Tenant may require additional utility facilities, they
will be installed at Tenant’s expense in accordance with plans and
specifications approved in writing by Landlord. Landlord’s approval shall not be
unreasonably withheld. Tenant may remove any equipment (but not fixtures unless
otherwise agreed in writing by the parties) if Tenant is not in default under
this Lease, but Tenant must repair all damage to the Leased Premises caused by
removal.

12.    CESSATION OF UTILITIES. Landlord is not liable to Tenant for any damages
if any utilities furnished by Landlord are interrupted or required to be
terminated because of necessary repairs or improvements or governmental
regulations or any cause beyond the control of Landlord. No such interruption or
cessation relieves Tenant from the performance of any of Tenant’s covenants,
conditions and agreements under this Lease unless the interruption or cessation
continues for more than twenty-four (24) hours and is the result of Landlord’s
failure to fulfill its maintenance obligations under this Lease or other reason
within Landlord’s control.

13.    CONDITION OF LEASED PREMISES. Tenant will accept the Leased Premises in
rent-ready condition in accordance with the specifications attached hereto as
Exhibit C. The condition of the Leased Premises will be deemed acceptable to
Tenant unless Tenant gives notice of deficiency in writing to Landlord within
thirty (30) days after commencement. Landlord makes no warranties as to the
suitability of the Leased Premises for any proposed use or business endeavor.
Tenant has independently determined that the Leased Premises are suitable for
its use or business, and Tenant has not relied on any representations of
Landlord as to the suitability of the Leased Premises for Tenant’s proposed use
and hereby waives any and all claims related thereto. At the termination of this
Lease, Tenant must surrender the Leased Premises in the same condition except
for ordinary wear and tear.

14.    MAINTENANCE AND REPAIRS. Tenant shall have the express obligation to
install, maintain and repair the interior of the Leased Premises, including all
HVAC (interior and/or exterior). Tenant shall hold Landlord harmless from any
loss, cost or damage in connection with such maintenance and repairs. Landlord
shall maintain all structural and exterior improvements (excluding windows and
doors) including foundation, roofs and non-decorative exterior walls. Tenant may
not permit any mechanic’s or materialman’s lien to encumber the Leased Premises.

15.    LIABILITY, PROPERTY AND CASUALTY INSURANCE. At its expense, Tenant must
obtain and maintain in force during the term of this Lease a policy of general
liability insurance insuring Tenant and Landlord against any liability to those
who may be injured on the Leased Premises. Total insurance coverage must be at
least Two Million ($2,000,000.00) dollars and coverage for each incident must be
at least One Million ($1,000,000.00) dollars. In addition, Tenant must hold
Landlord harmless from any liability to those who may be injured or suffer
damage on the Leased Premises. Tenant must also obtain and maintain an all risk
property of a minimum amount equal to replacement value of all Tenant’s property
on the premises.

16.    INSURANCE SUBROGATION WAIVER. Tenant must cause any insurer providing the
insurance covering the Leased Premises and the improvements thereon to waive any
right of subrogation the insurer may acquire against Landlord by virtue of
payment of any loss under the insurance. Tenant shall hold Landlord harmless
from any loss or injury resulting from Tenant’s failure to secure waiver of
subrogation.

17.    INDEMNITY. Tenant agrees to defend, indemnify and save Landlord harmless
from and against any and all claims and demands (except such as result from the
negligence or intentional actions or omissions to act of Landlord) for, or in
connection with, any accident, injury or damage whatsoever caused to any person
or property arising, directly or indirectly, out of the business conducted in or
the use and/or occupancy of the Leased Premises or occurring in, on or about the
Leased Premises or any part thereof, or arising directly or indirectly, from any
act or

omission of Tenant or any servant, agent, employee or contractor employed by
Tenant, and from and against any and all costs, expenses and liabilities
incurred in connection with any such claims and/or proceedings brought thereon.

18.    ASSIGNMENT. Tenant shall not assign this lease, nor underlet the whole or
any part of the Leased Premises without first obtaining the written consent of
Landlord. Even in the event of permitted assignment or subletting, Tenant
acknowledges that it shall remain fully responsible for compliance with all
lease terms.

19.    TENANT’S DEFAULT. If Tenant (a) fails to comply with any material term of
this Lease, (b) fails to provide Landlord with acceptable proof of payment of
utilities, insurance premiums and other expenses in connection with the
possession and use of the Leased Premises, (c) vacates the Leased Premises or
ceases for more than five (5) consecutive business days to openly and actively
conduct business on the premises during all normal business hours, unless such
cessation of business or failure to open and actively conduct business is a
result of order to do so, or prohibition against doing so, by any federal, state
or other agency having regulatory authority over Tenant (d) is subject to
administration under the bankruptcy laws or laws of receivership, (e) becomes
insolvent or transfers property in fraud of creditors, (f) makes an assignment
for the benefit of creditors, or (g) is subject to the appointments of a
receiver, Landlord may terminate this Lease, take possession of the Leased
Premises and use or relet the Leased Premises on any terms satisfactory to
Landlord. Tenant will remain liable for all damages or loss incurred by
Landlord. Landlord may also elect any other remedy permitted by law or equity.
If any payment due from Tenant to Landlord is received more than five (5) days
after the date due, Tenant must pay Landlord a late fee equal to one hundred
($100) dollars per day. Tenant must also reimburse Landlord for return check
charges.

20.    LANDLORD’S DEFAULT. Landlord shall not be deemed to be in default under
this Lease unless (a) Tenant has given notice to Landlord specifying the default
claimed, and (b) Landlord has failed for thirty (30) days (or for such longer
period as may be required with the exercise of due diligence) to cure such
default, if curable, or to institute and diligently pursue reasonable corrective
or ameliorative efforts towards a non-curable default.

21.    LANDLORD’S RIGHT TO ACCELERATE AND COLLECT REMAINING RENTAL PAYMENTS. If
Landlord terminates this Lease due to Tenant’s failure to pay rent, Landlord may
recover from Tenant the sum of (a) all Base Rent and all other amounts accrued
hereunder to the date of such termination; (b) the cost of reletting the whole
or any part of the Premises, including without limitation brokerage fees and/or
leasing commissions incurred by Landlord, and (c) costs of removing and storing
Tenant’s or any other occupant’s property, repairing, altering, remodeling, or
otherwise putting the Premises into condition reasonably acceptable to a new
tenant or tenants. Landlord shall also be entitled to any other amount necessary
to compensate Landlord for all the detriment proximately caused by Tenant’s
failure to perform its obligations under this Lease, including all reasonable
expenses incurred by Landlord in pursuing its remedies, including reasonable
attorney’s fees and court costs, and the excess of the then present value of the
Base Rent and other amounts payable by Tenant under this Lease as would
otherwise have been required to be paid by Tenant to Landlord during the period
following the termination of this Lease measured from the date of such
termination to the

expiration date stated in this Lease over the present value of any net amounts
which Tenant establishes Landlord can reasonably expect to recover by reletting
the Premises for such period, taking into consideration the availability of
acceptable tenants and other market conditions affecting leasing. Such present
values shall be calculated at a discount rate equal to the 90-day U.S. Treasury
bill rate at the date of such termination. Therefore, Pursuant to Tenn. Code Ann
§ 66-28-505(b), Tenant hereby agrees that should Tenant fail to pay rent or
otherwise breach this lease, Landlord has the right to accelerate the future
rental payments due on the remaining term of the lease. In addition to any other
sums it is entitled to seek hereunder, Landlord shall have the right to seek a
judgment from the courts of the County in which the Leased Premises are located
in an amount totaling all future rental payments which were due under the lease.

22.    WAIVER OF NOTICE OF NON-PAYMENT OF RENT PURSUANT TO TENN CODE ANN §
66-28-505(b). Tenant hereby waives Landlord’s obligation to provide Tenant with
written notice of default due to Tenant’s failure to pay the rent when due.
Therefore, Landlord shall not be required to furnish any written notice
whatsoever to Tenant should Tenant fail to pay the rent when due. Landlord has
the right to immediately initiate an action for unlawful detainer or such other
legal action as Landlord should elect to pursue.

23.    TENANT’S WAIVER OF CLAIMS FOR BUSINESS INTERRUPTION. Landlord shall not
be liable for, and Tenant hereby waives all claims against Landlord, for
business interruption, loss of profits and losses occasioned thereby sustained
by Tenant, including without limitation, damage caused in whole or in part,
directly or indirectly, by the negligence of Landlord or its agents.

24.    SURRENDER OF PREMISES. Tenant agrees, at the termination of this lease,
whether by limitation, forfeiture, or otherwise, to quit, surrender and deliver
to Landlord possession of the Leased Premises free from any liens thereon, in
good condition and repair, ordinary wear and tear alone excepted. Landlord
agrees to work out with Tenant a reasonable time period after surrender in which
Tenant may remove any fixtures (if agreed upon in writing by the parties) and
stock in trade located on the Leased Premises. If Tenant shall default in
surrendering the Leased Premises, Tenant’s occupancy subsequent to such
expiration, whether or not with the consent or acquiescence of Landlord, shall
be deemed to be that of a tenancy at will and in no event from month to month or
from year to year, and such occupancy shall be subject to all the terms
covenants and conditions of this lease applicable thereto, and no extension or
renewal of this lease shall be deemed to have occurred by such holding over.

25.    ATTORNEY’S FEES. If Landlord or Tenant violates any material term of this
Lease, the prevailing party must pay to the other party the reasonable cost of
enforcement, including, but not limited to, reasonable attorney’s fees incurred.

26.    SERVICE OF NOTICE. Landlord and Tenant appoint as its agent to receive
all service and notices hereunder:

 

  Lessor:     Tenant:  

HHT, LLC c/o Brock East

   

Franklin Synergy Bank

 

2914 Cherry Blossom Lane

   

722 Columbia Avenue

 

Murfreesboro TN 37129

   

Franklin, TN 37064

All notices, demands, requests, consent and other instruments required or
permitted to be given pursuant to the terms of this Lease shall be deemed given
(i) upon deposit in the United States Mail and if the same shall be sent by
certified mail, return receipt requested, or (ii) forwarded by a nationally
recognized overnight courier service, addressed to each party.

27.    DESTRUCTION OF LEASED PREMISES/PROPERTY. If during the term of this
Lease, the property is destroyed or damaged in whole or in part by fire or other
casualty (even if only part of the building other than the Leased Premises is
damaged), Landlord shall promptly and diligently repair the property unless the
Lease is terminated as hereinafter provided. To the extent the premises is not
useable for its intended purposes, rent shall abate until such repairs and
restoration are made, or until the Lease is terminated as hereinafter provided.
However, if such fire or other casualty is caused by the fault or negligence of
Tenant, its employees or agents, Tenant shall not be entitled to any such
abatement.

Within thirty (30) days of the date of such damage, Landlord shall notify Tenant
with Landlord’s anticipated time frame for the restoration. If the damage,
whether to the premises alone, another part of the building, or both, renders
the Leased Premises untenantable, for Tenant’s intended purposes in whole or in
part, and is so extensive that Landlord cannot or does not restore or repair the
property to pre-casualty condition within a period of three (3) months from the
date of such fire or other casualty, either party shall have the right to
terminate this Lease by notice to the other party. In the event the damage, in
Landlord’s reasonable opinion, can be restored to the precasualty condition
within a period of three (3) months from the date of such fire or other
casualty, Landlord shall undertake to restore the premises and the building in a
prompt and diligent manner.

28.    EMINENT DOMAIN. If all or substantially all of the Leased Premises are
taken by any governmental authority for public use or quasi-public use, the
lease term hereunder must terminate. Tenant does not have any right or claim to
any part of any award made to or received by Landlord for the taking. Tenant
assigns to Landlord all rights it may have in any award. If less than
substantially all of the Leased Premises are taken, Landlord must receive the
entire award, and Tenant’s rent must be abated to reflect the portion of the
premises unavailable for Tenant’s use.

29.    FORCE MAJEURE. Landlord’s performance is excused where it is delayed or
prevented by forces beyond Landlord’s control, including without limitation,
labor disputes, governmental regulations or controls, fire, casualty, or other
acts of God.

30.    SEVERABILITY. The terms and provisions hereof are severable such that if
any term or provisions is declared or found to be invalid or unenforceable, such
invalidity or unenforceability shall not affect the remaining terms and
provisions of this lease.

31.    WAIVER OF JURY TRIAL. Landlord and Tenant hereby waive any and all rights
to a trial by jury in any action, proceeding or counterclaim (including any
claim for injury or damage and any emergency and other statutory remedy in
respect thereof) brought by either against the other on any matter arising out
of or in any way connected with this Lease, the relationship of Landlord and
Tenant, and/or Tenant’s use or occupancy of the Premises.

32.    COVENANTS AND AGREEMENTS. Except as otherwise provided in this lease, all
of the covenants, agreements and conditions of this lease shall accrue to the
benefit of and be binding upon the respective parties hereto and their
successors and assigns as if they were in every case named and expressed. Except
as provided herein, this Lease is the entire contract of the parties and must
not be amended except by a subsequent written agreement. This Lease shall be
governed and construed under the laws of Tennessee.

IN WITNESS WHEREOF, the parties have executed this Lease on the day and date
first above written.

 

LESSOR:

  

TENANT:

  

By:

 

/s/ Richard Herrington

    

By:

  

/s/ Sarah Meyerrose

  

EXHIBIT A

2350 Square Feet located on the right (Tenant C) of 310 West Main Street.

EXHIBIT B

Sign to be submitted by Tenant for approval by City of Murfreesboro and Lessor.

EXHIBIT C

CONSTRUCTION ADDENDUM & DELIVERY OF SPACE

The Lessor, at its sole expense, shall provide the following improvements to the
Premises for Lessee:

The Premises shall be provided to Tenant with a new roof and new facade as
proposed on the renderings attached hereto.

Lessor shall have the right to review and approve drawing for any tenant
improvements. Lessor shall provide the tenant a demising wall around the leased
Premises as required by Code. Landlord will provide sewer access, electrical
conduit with access to electric service, low voltage communication conduit,
natural gas accessibility and water stubbed into tenant premises.

Natural gas and water will be billed by the Lessor at an appropriate rate.

Tenant shall be responsible for all disposal of trash/waste.

Lessor also agrees to contribute $30.00/sq. foot toward future buildout of
Tenant’s space. Lessor’s contribution towards the buildout will be paid in two
(2) equal installments at (1) 50% completion as determined by the contractor in
charge of the buildout and (2) upon being issued the Certificate of Occupancy.